DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the subject matter of Claim 26 is already included in Claim 21 at Lines 4 – 5 of Claim 21, therefore the subject matter of Claim 26 fails to further limit the subject matter of Claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 12, 16, 18, 20 – 24, and 26 - 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Korean Patent Document KR102150998 B1, translation into English provided and translation referenced throughout), hereinafter referenced as Kim. 
Regarding Claim 1, Kim discloses “An electronic device” (Figure 7, Page 8, Line 17, Item 400 ‘display device’), “comprising: a display layer including an active area and a peripheral area adjacent to the active area” (Figure 7, Page 8, Lines 19 – 20, Items 400, 300 ‘display panel’, 330 ‘display layer’, 320 ‘pixel defining layer’ (Notice that display panel 300 provide a display layer 330 with an active area and pixel defining layer 320 provides a peripheral area adjacent to the active area 330.)), “an antenna layer disposed on the display layer” (Figure 7, Page 9, Line 24, Item 150 ‘antenna layer’ (Notice that antenna layer is disposed on the layering of display panel 300.)),  “and including an antenna, an antenna line connected to one side of the antenna, and an antenna pad connected to one side of the antenna line” (Figures 7 and 2, Page 3, Lines 12 – 13, Page 4, Lines 34 - 36 Items 150, 140 ‘antenna electrode layer’, 130 ‘antenna dielectric layer’ (Notice that a radiation electrode 142 provides an antenna, a transmission line 144 provides and antenna line connected to one side of the radiation electrode and pad 145 provide at least one antenna pad connected to on the side the antenna transmission line.)), “and a cover layer spaced apart from the antenna layer with the display layer disposed therebetween” (Figure 7, Item 305 ‘substrate’, Page 8, Line 20 (Notice that cover substrate 305 is spaced apart from the antenna layer 150 and with the display panel 300 between the cover substrate 305 and the antenna layer 150.)), “wherein the cover layer at least partially overlaps each of the antenna, the antenna line, and the antenna pad” (Figures 7, 2 and 4 – 6 (Notice that the antenna 142, antenna line 144, and middle pad of 145 in the confines of layer 100 (part of 120) at least partially overlap with the cover substrate 305 in a direction from top to bottom of Figure 7.))
Regarding Claim 2, Kim discloses everything claimed as applied above (See Claim 1). In addition, Kim discloses “wherein: the peripheral area comprises a first area adjacent to the active area and a second area spaced apart from the active area with the first area disposed therebetween” (Figure 7 (Notice that the peripheral area in the pixel defining layer 320 comprises a first area adjacent to the active area of display layer 330 and second area the is spaced apart (i.e. the middle of each separate portion of the pixel defining layer 320) from the active area of display layer 330 with the first adjacent area of 320 in between. In other words, the material of 320 directly adjacent a separate material portion of display layer 330 is the first area and the material of 320 towards the middle of each separate portion of 320 is the second area, where the first area is between the material portion of display layer 330 and the second area.)), and the display layer comprises a common electrode at least partially overlapping each of the active area and the first area” (Figure 7, Item 340 ‘counter electrode’, and Page 8, Lines 27 – 29 (Notice that common electrode 340 at least partially overlaps the active area and the first area as described above.)).
Regarding Claim 3, Kim discloses everything claimed as applied above (See Claim 2). In addition, Kim discloses “wherein the common electrode at least partially overlaps the antenna and the antenna line” (Figures 7, 2 and 4 – 6 (Notice that the antenna 142 and antenna line 144 disposed in the confines of layer 100 (part of 120) at least partially overlap with the common electrode 340.)).
Regarding Claim 4, Kim discloses everything claimed as applied above (See Claim 2). In addition, Kim discloses “wherein, the cover layer at least partially overlaps each of the active area, the first area, and the second area” (Figure 7 (Notice that cover substrate 305 at least partially covers each of the active area, the first area, and the second area (i.e. the areas as described above with regard to Claim 2) in a direction from top to bottom of Figure 7.)).
Regarding Claim 5, Kim discloses everything claimed as applied above (See Claim 2). In addition, Kim discloses “wherein, the common electrode is spaced apart from the second area” (Figure 7 (Notice that the second area as described above in Claim 2 has at least a portion near substrate 305 that is space apart from common electrode 340.))
Regarding Claim 6, Kim discloses everything claimed as applied above (See Claim 1). In addition, Kim discloses “further comprising a protective layer disposed between the display layer and the cover layer” (Figure 7, Item 310 ‘pixel electrode’, and Page 8, Line 19 (Notice the pixel electrode layer 310 provide a protective layer that is between the material of display layer 330 and panel substrate 305.)). 
Regarding Claim 7, Kim discloses everything claimed as applied above (See Claim 6). In addition, Kim discloses “wherein the cover layer is disposed directly on a lower surface of the protective layer” (Figure 7 (Notice that cover substrate 305 is disposed directly on a lower surface of the protective pixel electrode layer 310.)).
Regarding Claim 9, Kim discloses everything claimed as applied above (See Claim 1). In addition, Kim discloses “further comprising a sensor layer disposed between the display layer and the antenna layer” (Figure 7, Item 120 ‘touch sensor layer’, Page 8, Line 32 (Notice that touch sensor layer 120 is disposed between display layer 330/display 300 and antenna layer 150.)), “wherein the sensor layer includes a plurality of sensing electrodes” (Figure 1, Items 120, 110 ‘touch sensor electrode layer’, 100 ‘sensor base layer’, Page 2, Lines 38 – 39 (Reference made by all written lines, including headings and excluding blank lines) and Figure 4, Items 105 ‘second sensing electrodes’, 103 ‘first sensing electrodes’, Page 5, Lines 34 – 35 (Notice the sensor layer 120 includes a plurality of sensing electrodes 103 and 105.)).
Regarding Claim 10, Kim discloses everything claimed as applied above (See Claim 9). In addition, Kim discloses “wherein the sensor layer further comprises a dummy electrode at least partially overlapping the peripheral area” (Figure 6, Items 107 ‘dummy electrode’, and Page 8, Lines 4 – 7 (Notice the sensor layer 120 comprises a dummy electrode 107 that at least partially overlaps the peripheral area that is below in display panel 300 from top to bottom of Figure 7.)), “and wherein the dummy electrode overlapping at least a portion of the antenna line” (Figure 6 (Notice that dummy electrode 107 overlaps at least a portion of the antenna transmission line 144 in a direction going into the plane of Figure 6 and slanting upwards from top to bottom. In other words, 107 and 144 overlap when viewed along a plane that cuts both 144 and 107.))
Regarding Claim 11, Kim discloses everything claimed as applied above (See Claim 9). In addition, Kim discloses “wherein the antenna is disposed on a same layer as at least some of the plurality of sensing electrodes” (Figures 1, 2, and 7 (Notice that antenna 142 is disposed upon layer 100 via layers 130, 80, and 110 and that at least some of the plurality of sensing electrodes 103 and 105 in layer 110 are disposed upon the same layer 100.))
Regarding Claim 12, Kim discloses everything claimed as applied above (See Claim 1). In addition, Kim discloses “wherein the antenna at least partially overlaps each of the active area and the antenna line” (Figures 7 and 2 (Notice in Figure 7 that the antenna 142 in antenna layer 150 at least partially overlaps the active area of display layer 330 from top to bottom of Figure 7 and the antenna 142 in Figure 2 at least partially overlaps the antenna line 144 in a direction from top to bottom of Figure 2.)), “and wherein the antenna pad at least partially overlaps the peripheral area” (Figures 2 and 4 – 7 (Notice the that antenna pad 146 in antenna layer 150 at least partially overlaps the peripheral area in display panel 300 in top to bottom direction of Figure 7.)).
Regarding Claim 16, Kim discloses “An electronic device” (Figure 7, Page 8, Line 17, Item 400 ‘display device’), “an antenna layer” (Figure 7, Page 9, Line 24, Item 150 ‘antenna layer’), “including an antenna, an antenna line connected to one side of the antenna, and an antenna pad connected to one side of the antenna line” (Figures 7 and 2, Page 3, Lines 12 – 13, Page 4, Lines 34 - 36 Items 150, 140 ‘antenna electrode layer’, 130 ‘antenna dielectric layer’ (Notice that a radiation electrode 142 provides an antenna, a transmission line 144 provides and antenna line connected to one side of the radiation electrode and pad 145 provide at least one antenna pad connected to on the side the antenna transmission line.)), “a display layer disposed below the antenna layer” (Figure 7, Page 8, Lines 19 – 20 Item 300 ‘display panel’ (Notice the display panel layer 300 is below the antenna layer 150.)), “including a common electrode” (Figure 7, Item 340 ‘counter electrode’, and Page 8, Lines 27 – 29), “provided with a first ground voltage” (Page 3, Lines 45 – 48 (Notice that ground layer is provided via the conductive member of common electrodes.)), “the common electrode having an active area and a peripheral area adjacent to the active area” (Figure 7, Page 8, Lines 19 – 20, Items 400, 300 ‘display panel’, 330 ‘display layer’, 320 ‘pixel defining layer’ (Notice that display panel 300 provides a display layer 330 with an active area and pixel defining layer 320 provides a peripheral area adjacent to the active area, where the common electrode 340 has an active area and a peripheral area adjacent to the active area corresponding the area of display panel 300.)), “and a cover layer disposed below the display layer” (Figure 7, Item 305 ‘substrate’, Page 8, Line 20 (Notice that cover substrate 305 is disposed below display panel layer 300.)), “and at least partially overlapping each of the antenna, the antenna line, and the antenna pad” Figures 7, 2 and 4 – 6 (Notice that the antenna 142, antenna line 144, and middle pad of 145 in the confines of layer 100 (part of 120) at least partially overlap with the cover substrate 305 in a direction from top to bottom of Figure 7.)), “wherein the cover layer is either provided with a second ground voltage, or the cover layer is electrically floated” (Figure 7 (Notice that cover layer 305 is electrically disconnected or floated and that the claim language is met with respect to the alternative  - -  either/ or - - condition.)).

Regarding Claim 18, Kim discloses everything claimed as applied above (See Claim 16). In addition, Kim discloses “further comprising a protective layer disposed between the display layer and the cover layer” (Figure 7, Item 310 ‘pixel electrode’, and Page 8, Line 19 (Notice the pixel electrode layer 310 provide a protective layer that is between the material of display layer 330 and panel substrate 305.)), “wherein the cover layer is disposed directly on a lower surface of the protective layer” (Figure 7 (Notice that cover substrate 305 is disposed directly on a lower surface of the protective pixel electrode layer 310.)).
Regarding Claim 20, Kim discloses everything claimed as applied above (See Claim 16). In addition, Kim discloses “further comprising a sensor layer disposed between the display layer and the antenna layer” (Figure 7, Item 120 ‘touch sensor layer’, Page 8, Line 32 (Notice that touch sensor layer 120 is disposed between display layer 330/display 300 and antenna layer 150.)), “wherein the sensor layer includes a plurality of sensing electrodes at least partially overlapping the active area” (Figure 1, Items 120, 110 ‘touch sensor electrode layer’, 100 ‘sensor base layer’, Page 2, Lines 38 – 39 (Reference made by all written lines, including headings and excluding blank lines) and Figure 4, Items 105 ‘second sensing electrodes’, 103 ‘first sensing electrodes’, Page 5, Lines 34 – 35 (Notice the sensor layer 120 includes a plurality of sensing electrodes 103 and 105 that at least partially overlap the active area of the common electrode 349 described in regard to Claim 16.)), “and a dummy electrode at least partially overlapping the peripheral area” (Figure 6, Items 107 ‘dummy electrode’, and Page 8, Lines 4 – 7 (Notice the sensor layer 120 comprises a dummy electrode 107 that at least partially overlaps the peripheral area that is below in the common electrode 340 (as described in regard to Claim 16)  from top to bottom of Figure 7.)), “and wherein the dummy electrode at least partially overlaps the antenna line” (Figure 6 (Notice that dummy electrode 107 overlaps at least a portion of the antenna transmission line 144 in a direction going into the plane of Figure 6 and slanting upwards from top to bottom. In other words, 107 and 144 overlap when viewed along a plane that cuts both 144 and 107.))
Regarding Claim 21, Kim discloses “An electronic device” (Figure 7, Page 8, Line 17, Item 400 ‘display device’), “an antenna layer” (Figure 7, Page 9, Line 24, Item 150 ‘antenna layer’), “including an antenna, an antenna line connected to one side of the antenna, and an antenna pad connected to one side of the antenna line” (Figures 7 and 2, Page 3, Lines 12 – 13, Page 4, Lines 34 - 36 Items 150, 140 ‘antenna electrode layer’, 130 ‘antenna dielectric layer’ (Notice that a radiation electrode 142 provides an antenna, a transmission line 144 provides and antenna line connected to one side of the radiation electrode and pad 145 provide at least one antenna pad connected to on the side the antenna transmission line.)), “a display layer disposed below the antenna layer” (Figure 7, Page 8, Lines 19 – 20 Item 300 ‘display panel’ (Notice the display panel layer 300 is below the antenna layer 150.)), “and including a common electrode” (Figure 7, Item 340 ‘counter electrode’, and Page 8, Lines 27 – 29), “at least partially overlapping each of the antenna and the antenna line” (Figures 7, 2 and 4 – 6 (Notice that the antenna 142 and antenna line 144 disposed in the confines of layer 100 (part of 120) at least partially overlap with the common electrode 340.)), “a protective layer disposed below the display layer” (Figure 7, Item 310 ‘pixel electrode’, and Page 8, Line 19 (Notice the pixel electrode layer 310 provide a protective layer that is below display layer 330.)), “and a cover layer disposed below the protective layer” (Figure 7 (Notice that cover substrate 305 is disposed directly on a lower surface of the protective pixel electrode layer 310.)), “the cover layer at least partially overlapping each of the common electrode, the antenna line, and the antenna pad” Figures 7, 2 and 4 – 6 (Notice that the common electrode 340, antenna line 144 and middle pad of 145 in the confines of layer 100 (part of 120) at least partially overlap with the cover substrate 305 in a direction from top to bottom of Figure 7.)).
Regarding Claim 22, Kim discloses everything claimed as applied above (See Claim 21). In addition, Kim discloses “wherein the cover layer overlaps each of the antenna, the antenna line, and the antenna pad” Figures 7, 2 and 4 – 6 (Notice that the antenna 142, antenna line 144, and middle pad of 145 in the confines of layer 100 (part of 120) at least partially overlap with the cover substrate 305 in a direction from top to bottom of Figure 7.)),
Regarding Claim 23, Kim discloses everything claimed as applied above (See Claim 21). In addition, Kim discloses “further comprising a sensor layer disposed between the display layer and the antenna layer” (Figure 7, Item 120 ‘touch sensor layer’, Page 8, Line 32 (Notice that touch sensor layer 120 is disposed between display layer 330/display 300 and antenna layer 150.)), “including a plurality of sensing electrodes” (Figure 1, Items 120, 110 ‘touch sensor electrode layer’, 100 ‘sensor base layer’, Page 2, Lines 38 – 39 (Reference made by all written lines, including headings and excluding blank lines) and Figure 4, Items 105 ‘second sensing electrodes’, 103 ‘first sensing electrodes’, Page 5, Lines 34 – 35 (Notice the sensor layer 120 includes a plurality of sensing electrodes 103 and 105.)).
Regarding Claim 24, Kim discloses everything claimed as applied above (See Claim 21). In addition, Kim discloses “wherein the antenna has a mesh structure” (Figure 3, Page 5, Lines 18 – 19 (Notice that radiation electrode 142 providing an antenna is provided as a mesh structure.)).
Regarding Claim 26, Kim discloses everything claimed as applied above (See Claim 21). In addition, Kim discloses “wherein the display layer comprises a common electrode at least partially overlapping each of the antenna and the antenna line” (Figure 7, Item 340 ‘counter electrode’, and Page 8, Lines 27 – 29, and  Figures 7, 2 and 4 – 6 (Notice that the antenna 142 and antenna line 144 disposed in the confines of layer 100 (part of 120) at least partially overlap with the common electrode 340.)),
Regarding Claim 27, Kim discloses “An electronic device” (Figure 7, Page 8, Line 17, Item 400 ‘display device’), “comprising: a display panel including an active area and at least partially surrounding the active area” (Figure 7, Page 8, Lines 19 – 20, Items 400, 300 ‘display panel’, 330 ‘display layer’, 320 ‘pixel defining layer’ (Notice that display panel 300 provide a display layer 330 with an active area and pixel defining layer 320 provides a peripheral area adjacent to and at least partially surrounding the active area 330.)), “an antenna layer disposed on the display panel” (Figure 7, Page 9, Line 24, Item 150 ‘antenna layer’ (Notice that antenna layer is disposed on the layering of display panel 300.)),  “an antenna pad disposed a first side of the antenna” (Figure 2, Page 4, Lines 34 - 36 (Notice that pad 145 provide a first antenna pad that is disposed to a first, left side (i.e. left to right of Figure 2) of antenna 142.)), “an antenna line disposed on a second side of the antenna, opposite to the first side” (Figure 2, Page 4, Lines 34 - 36 (Notice antenna transmission line  144 is disposed to  a second, right side (i.e. left to right of Figure 2) of antenna 142, and that the second, right side is opposite to the first, left side.)), “a cover layer overlapping at least a portion of each of the antenna, the antenna line, and the antenna pad” (Figures 7, 2 and 4 – 6 (Notice that the antenna 142, antenna line 144, and middle pad of 145 in the confines of layer 100 (part of 120) at least partially overlap with a cover substrate 305 in a direction from top to bottom of Figure 7.)).
Regarding Claim 28, Kim discloses everything claimed as applied above (See Claim 27). In addition, Kim discloses “wherein the display panel is disposed between the antenna and the cover layer” (Figure 7, Item 305 ‘substrate’, Page 8, Line 20 (Notice that the display panel 300 is between the cover substrate 305 and the antenna 142 in antenna layer 150.)).
Regarding Claim 29, Kim discloses everything claimed as applied above (See Claim 27). In addition, Kim discloses “wherein the cover layer is grounded or floated” (Figure 7 (Notice that cover layer 305 is electrically disconnected or floated and that the claim language is met with respect to the alternative - - or - - condition.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zheng et al. (Chinese Patent Document CN 109411873 A, translation into English provided and translation referenced throughout), hereinafter referenced as Zheng.
Regarding Claim 30, Kim discloses everything claimed as applied above (See Claim 27). However, Kim fails to explicitly disclose “further comprising a flexible circuit board contacting the antenna pad and electrically connecting the antenna pad to a beam forming chip mounted thereon, the antenna includes a plurality of antennas, the beam forming chip is configured to control the plurality of antennas to focus frequency signals in a specific direction”.
In a similar field of endeavor, Zheng teaches an antenna array (i.e. a plurality of antennas) that are connected to a beam forming RFIC (radio frequency integrated circuit) via a FPCB (flexible printed circuit board) to perform beam forming (i.e. focusing) of an oscillating frequency signal in a specific direction (Figure 3, Item 300 ‘array antenna’, 350 ‘RFIC’, and Page 15, Lines 9 – 12 and 41 – 45 (Notice that antenna array 300 is connected to beam forming RFIC 350 via a flexible circuit board to realize beam forming in a particular direction.)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a flexible circuit board contacting the antenna pad and electrically connecting the antenna pad to a beam forming chip mounted thereon, the antenna includes a plurality of antennas, the beam forming chip is configured to control the plurality of antennas to focus frequency signals in a specific direction” because one having ordinary skill in the art would want to provide an electrical connection (with regard to providing a flexible circuit board to connect antennas and driving chip), maintain a thin bezel area (with regard to a beam forming chip being mounted on a flexible circuit board), and provide a phased antenna array (with regard to proving a beam forming chip, plural antennas, and controlling the antennas to focus in a specific direction.)).

Allowable Subject Matter
Claims 8, 13 – 15, 17, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide for the limitations of Claim 1 (see above). However, it has not been shown in the prior art of record to provide for the limitations of directly dependent Claims 8 and 13 – 15 in combination with those of the Claim 1 through each claim’s chain of dependency.
Also, in the prior art of record, it has been shown to provide for the limitations of Claim 16 (see above). However, it has not been shown in the prior art of record to provide for the limitations of directly dependent Claims 17 and 19 in combination with those of Claim 16 through each claim’s chain of dependency.
Finally, in the prior art of record, it has been shown to provide for the limitations of Claim 21 (see above). However, it has not been shown in the prior art of record to provide for the limitations of directly dependent Claim 25 in combination with those of Claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 09, 2022